On Rehearing
The motion for rehearing suggests we may not have made plain the fact that plaintiff, as the owner of portions of Surveys 54, 55 and 61, abutting on the Rabb-Kuntz Road, owned the fee to the center of the road, subject only to the right-of-way easement. By the express terms of the dedication the fee ownership *759of plaintiff extends to the center of the road.
We do not regard the opinion in this case as in any wise in conflict with McCammon & Lang Lbr. Co. v. Trinity & B. V. Ry. Co.
We adhere to our original holding that the erection of a telephone line near the margin of a public highway right-of-way is not inconsistent with the purpose for which the dedication is made, and, therefore, constitutes no additional servitude on the estate of the fee title and is not a taking without compensation.
Both the motion for rehearing and to certify are overruled.